                                                                                        E-FILED
                                                          Monday, 07 January, 2019 11:37:18 AM
                                                                   Clerk, U.S. District Court, ILCD

                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE CENTRAL DISTRICT OF ILLINOIS
                           SPRINGFIELD DIVISION


JAMAL SHEHADEH,                              )
                                             )
      Plaintiff,                             )
                                             )
 v.                                          )        Case No. 18-3263
                                             )
DANIEL A. NOLL,                              )
                                             )
      Defendant.                             )

                                       OPINION

RICHARD MILLS, United States District Judge:

      Plaintiff Jamal Shehadeh seeks to file a Complaint asserting breach of

contract. In his complaint, the Plaintiff alleges the Court retains jurisdiction over

the subject matter pursuant to 28 U.S.C. § 1332(a)(1), on the basis that the parties

are citizens of different states and the amount in controversy exceeds $75,000.

However, the Court concludes that it lacks subject matter jurisdiction and dismisses

the case.

      The Plaintiff states he is temporarily domiciled at the Allenwood Federal

Prison Complex in White Deer, Pennsylvania. “[C]itzenship depends on domicile,

not residence.” Miller v. Fryzel, 499 F. App’x 601, 603 (7th Cir. 2013). An

individual’s domicile is the state where he intends to live over the long run. See

Heinen v. Northrop Grumman Corp., 671 F.3d 669, 670 (7th Cir. 2012). Because
                                         1
“domicile is a voluntary status, a forcible change in a person’s state of residence

does not alter his domicile.” Sullivan v. Freeman, 944 F.2d 334, 337 (7th Cir. 1991).

Therefore, the domicile of person before he was imprisoned is presumed to remain

while he is incarcerated. See id. This is a rebuttable presumption. See id.

      As noted above, the Plaintiff has stated that he is temporarily domiciled in

Pennsylvania. In a complaint in another case, the Plaintiff states that he “maintains

residence in Christian County, Illinois and is temporarily domiciled” in

Pennsylvania. See Shehadeh v. Downey, et al., Case No. 3:18-cv-03165-RM-TSH,

Doc. No. 1-1 ¶ 4. Therefore, although he temporarily resides in Pennsylvania, the

Plaintiff acknowledges that he remains domiciled in Illinois.

      The Plaintiff names Daniel A. Noll, an attorney licensed to practice in the

State of Illinois, as a Defendant. Because the Plaintiff and the Defendant are both

citizens of Illinois, there is no diversity of citizenship between the parties and

jurisdiction does not lie under § 1332.

      Even if the parties were citizens of different states, it does not appear that the

amount in controversy exceeds the jurisdictional threshold of $75,000.             The

Plaintiff’s complaint references a contractual dispute involving $27,500. Although

the prayer for relief includes a request for damages of not less than $75,000, the basis

of this request is not clear. Typically, punitive damages are not recoverable in

Illinois for a breach of contract unless the conduct causing the breach constitutes an


                                           2
independent tort, for which punitive damages are available. See Valfer v. Evanston

Northwestern Healthcare, 52 N.E.3d 319, 328 n.4 (Ill. 2016). Therefore, it appears

that the Court lacks jurisdiction for the additional reason that the amount in

controversy does not exceed $75,000, exclusive of interest and costs, as required by

28 U.S.C. § 1332(a).

      Because it is apparent from the Plaintiff’s complaint that the parties are not

citizens of different states and the amount in controversy does not exceed $75,000,

the Court will dismiss this case for lack of subject matter jurisdiction.

      Ergo, this case is dismissed, without prejudice, for lack of subject matter

jurisdiction.

      The Clerk is directed to close this case.

      If Plaintiff wishes to appeal this dismissal, he must file a notice of appeal with

this Court within 30 days of the entry of judgment. Fed. R. App. P. 4(a). A motion

for leave to appeal in forma pauperis should set forth the issues Plaintiff plans to

present on appeal. See Fed. R. App. P. 24(a)(1)(C). If Plaintiff does choose to

appeal, he will be liable for the $505 appellate filing fee irrespective of the outcome

of the appeal.

ENTER: January 4, 2019           FOR THE COURT:

                                                     /s/ Richard Mills
                                                     Richard Mills
                                                     United States District Judge


                                           3
